DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          M.H., The Mother,
                             Appellant,

                                    v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                              No. 4D19-2451

                          [February 27, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Judge; L.T. Case No. 2017-1076 DP.

  Valarie Linnen, Special Assistant Regional Counsel, Jacksonville, for
appellant.

   Ashley Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee, Department of
Children and Families. Thomasina F. Moore and Laura J. Lee of Statewide
Guardian Ad Litem Office, Tallahassee, for appellee, Guardian Ad Litem.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.